DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/6/2022 has been entered. Claims 1, 3, 12, 13, 15 are amended. Claim 21 is newly added. Claims 1-6, 8-21 are pending.
Claim Objections
Claim 21 objected to because of the following informalities:  in line 2, the limitation “the further comprising” should be --the method further comprising--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, 5, 8-12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (US 10,685,516), and further in view of Scoggins (US 20150199863).
Regarding claim 1, Raduchel discloses a mobile device and method, comprising: 
processing circuitry; a memory coupled with the processing circuitry, the memory including instructions, that when executed by the processing circuitry (via visitor device 102, col. 4, line 55-67; Fig. 1), cause the processing circuitry to: 
process data configured to launch a virtual intercom interface (via mobile app, col. 4, line 55-67 and col. 6, lines 25-62); 
present a virtual directory in the virtual intercom interface, the virtual directory comprising one or more identifiers, each of the one or more identifiers associated with an individual associated with a building comprising a smart building system (via directory of units, col. 16, lines 1-6); 
process a selection of an identifier of the one or more identifiers (col. 16, lines 17-19); and 
send an indication to a recipient device associated with the identifier, the indication to indicate to the individual, via the recipient device, that a user is attempting to contact the individual via the virtual intercom interface to access a space of the building (via indication on occupant device 106, col. 16, lines 20-37 and col. 6, lines 6-16; col. 7, lines 30-45).
Raduchel fails to specifically disclose receive, from a server, one or more credentials to unlock each of a plurality of access control devices, wherein access to each of the plurality of access control devices is required to provide access to the space; and transmit the one or more credentials to a first access control device of the plurality of access control devices to unlock the first access control device.
MPEP 2144.04 section VI further states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include more than one access control device to further secure access to a space to improve security. 
Scoggins teaches a device and method to grant access to users that are authenticated, the method includes receive, from a server, one or more credentials to unlock an access control device, wherein access to the access control device is required to provide access to a space; and transmit the one or more credentials to the access control device to unlock the control device (Upon retrieving the security credentials from the vendor server software and/or through the API, the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 or other such reader cooperated with and/or installed in the guest room door lock system 112, and passes one or more security key credentials to the receiver (e.g., over a BLE communications channel), Para. 119).
From the teachings of Scoggins, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel to include receive, from a server, one or more credentials to unlock each of a plurality of access control devices, wherein access to each of the plurality of access control devices is required to provide access to the space; and transmit the one or more credentials to a first access control device of the plurality of access control devices to unlock the first access control device in order to allow granting of access to the space to visitors that are authorized, thereby improve user convenience. 
Regarding claim 2, Raduchel discloses the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to: establish a connection with the recipient device; and communicate audio communications with the recipient device over the connection through the virtual intercom interface (col. 16, line 64 to col. 17, line 6).
Regarding claim 3, Raduchel discloses wherein each of the one or more identifiers comprise a name, a phone number, an email address, a username, or a combination thereof (via name, col. 16, line 13-16); the memory including instructions, that when executed by the processing circuitry, cause the processing circuitry to:
transmit the one or more credentials to a second access control device of the plurality of access control devices to unlock the second access control device (see rejection of claim 1 above).
Regarding claim 5, Raduchel discloses the processing circuitry to send the indication as a text message to the recipient device (via text message, col. 5, lines 17-20).
Regarding claim 8, Raduchel discloses wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to receive the data from a camera application configured to process a Quick Response (QR) code, the data comprising a link to launch the virtual intercom interface (col. 11, line 54 to col. 12, line 8).
Regarding claim 9, Raduchel discloses wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to receive the data via a wireless interface, the data comprising a link to the launch the virtual intercom interface, and the wireless interface comprises a WiFi interface (via WiFi to launch virtual intercom on a website, col. 12, lines 18-40).
Regarding claim 10, Raduchel discloses wherein the virtual intercom interface is configured to launch in a mobile application associated with the smart building system (via mobile app, col. 12, lines 1-8).
Regarding claim 11, Raduchel discloses the virtual intercom interface is configured to launch in a web browser (via a website for communicating with an occupant, col. 11, lines 57-63).
Regarding claim 12, Raduchel discloses a smart building system (via centralized computer system 108, col. 7, lines 10-29), comprising: 
processing circuitry; a memory coupled with the processing circuitry, the memory including instructions, that when executed by the processing circuitry, cause the processing circuitry to: 
receive a request to present a virtual directory in a virtual intercom interface on a mobile device or an intercom device, the virtual directory comprising one or more identifiers, each of the one or more identifiers associated with an individual associated with a building comprising the smart building system (via directory of occupants presented, col. 15, line 47 to col. 16, line 19); 
provide the virtual directory to the mobile device or the intercom device (via virtual directory on mobile app, col. 16, lines 1-6); 
receive, from a recipient device associated with the individual, a request to provide access to a space of the building (via request to communicate with an occupant and access to facility, col. 17, lines 29-35; col. 16, lines 20-37 and col. 6, lines 6-16; col. 7, lines 30-45); and 
cause, in response to the request and by a sending control signal, access to a first access control device (col. 18, lines 4-8).
Raduchel fails to specifically disclose determining a plurality of access control devices in the building required to provide access to the space; generating one or more credentials to unlock each of the plurality of access control devices; transmit the one or more credentials to the mobile device.
MPEP 2144.04 section VI further states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include more than one access control device to further secure access to a space to improve security. 
Scoggins teaches a device and method to grant access to users that are authenticated, the method includes receive, from a server, one or more credentials to unlock an access control device, wherein access to the access control device is required to provide access to a space; and transmit the one or more credentials to the access control device to unlock the control device (Upon retrieving the security credentials from the vendor server software and/or through the API, the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 or other such reader cooperated with and/or installed in the guest room door lock system 112, and passes one or more security key credentials to the receiver (e.g., over a BLE communications channel), Para. 119).
From the teachings of Scoggins, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel to include determining a plurality of access control devices in the building required to provide access to the space; generating one or more credentials to unlock each of the plurality of access control devices; transmit the one or more credentials to the mobile device in order to allow granting of access to the space to visitors that are authorized, thereby improve user convenience. 
	Regarding claim 15, Raduchel discloses a computer-implemented method, comprising: 
executing, on a mobile device, a virtual intercom comprising a virtual intercom interface (via mobile app, col. 4, line 55-67 and col. 6, lines 25-62); 
processing, by the virtual intercom, a request to contact a recipient device associated with a person associated with a building (via request through mobile app, col. 7, lines 30-45, and col. 16, lines 1-19); 
communicating, by the mobile device, an indication to the recipient device, the indication to indicate that another person is attempting to contact via the virtual intercom interface to access a space of the building (via notification, col. 8, lines 40-48; col. 16, lines 20-37 and col. 6, lines 6-16; col. 7, lines 30-45); and 
establishing, by the mobile device, a connection with the recipient device (col. 8, lines 55-61).
Raduchel fails to disclose receiving, by the mobile device and from a server, one or more credentials to unlock each of a plurality of access control devices, wherein access to each of the plurality of access control devices is required to provide access to the space; and transmitting, by the mobile device, the one or more credentials to a first access control device of the plurality of access control devices to unlock the first access control device.
MPEP 2144.04 section VI further states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include more than one access control device to further secure access to a space to improve security. 
Scoggins teaches a device and method to grant access to users that are authenticated, the method includes receive, from a server, one or more credentials to unlock an access control device, wherein access to the access control device is required to provide access to a space; and transmit the one or more credentials to the access control device to unlock the control device (Upon retrieving the security credentials from the vendor server software and/or through the API, the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 or other such reader cooperated with and/or installed in the guest room door lock system 112, and passes one or more security key credentials to the receiver (e.g., over a BLE communications channel), Para. 119).
From the teachings of Scoggins, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel to include receiving, by the mobile device and from a server, one or more credentials to unlock each of a plurality of access control devices, wherein access to each of the plurality of access control devices is required to provide access to the space; and transmitting, by the mobile device, the one or more credentials to a first access control device of the plurality of access control devices to unlock the first access control device in order to allow granting of access to the space to visitors that are authorized, thereby improve user convenience. 
Regarding claim 16, Raduchel discloses communicating audio communications with the recipient device over the connection (col. 17, lines 4-6).
Regarding claim 17, Raduchel discloses presenting the audio communications received from the recipient device in the virtual intercom interface (col. 17, lines 19-23).
Regarding claim 19, Raduchel discloses the indication is sent as a text message to the recipient device (via text message, col. 5, lines 17-20).
Claim 4, 6, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel in view of Scoggins, and further in view of David (US 2019/0051144).
	Regarding claims 4, 18, Raduchel and Scoggins fail to specifically disclose wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a voice over Internet Protocol (VoIP) channel to the recipient device.
David teaches a VOIP communication can be used to send notifications to a recipient device (Para. 82).
From the teachings of David, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel and Scoggins to include wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a voice over Internet Protocol (VoIP) channel to the recipient device in order to use a reliable communication channel as simple substitution of one communication technology for another communication technology is considered obvious to one of ordinary skill in the art.
Regarding claims 6, 20, Raduchel and Scoggins fails to disclose wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a plain old telephone service (POTS) channel to the recipient device.
David teaches a POTS channel can be utilized to send a notification (via dial numbers, Para. 87).
From the teachings of David, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel and Scoggins to include wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to send the indication over a plain old telephone service (POTS) channel to the recipient device as simple substitution of one communication technology for another communication technology is considered obvious to one of ordinary skill in the art.

Claims 13-14, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel in view of Scoggins, and further in view of Liu (US 2021/0043199).
Regarding claim 13, Raduchel discloses the intercom device, wherein the request to present the virtual directory is received via the intercom device (via visitor device, col. 15, lines 60-62).
But the combination of Raduchel and Scoggins fail to disclose the memory including instructions, that when executed by the processing circuitry, cause the processing circuitry to, prior to sending the control signal; receive, from a smart speaker, an instruction specifying to unlock the first access control device.
Liu teaches a system including a smart speaker to receive voice commands from a user and allowing unlocking of a door based on the voice command received (the device 404 is a smartphone, a tablet, a computer system such as the one shown in FIG. 3, a smart speaker, a television, or any other suitable electronic device. In one embodiment, the device 404 is configured to capture voice commands provided by the user 402 to the user device 410 and to selectively provide commands to the user device. For example, the user device 410 may capture and store a command to lock a door or activate a security system. The device 404 may then create and transmit a command to unlock the door or deactivate the security system in a manner that is not detected by the user 402, Para. 50).
From the teachings of Liu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel and Scoggins to include the memory including instructions, that when executed by the processing circuitry, cause the processing circuitry to, prior to sending the control signal; receive, from a smart speaker, an instruction specifying to unlock the first access control device in order to allow unlocking of a door remotely, thereby improve user convenience.
Regarding claim 14, Raduchel discloses wherein the memory comprising the instructions, that when executed by the processing circuitry, cause the processing circuitry to: 
receive, via the intercom device, a selection of an identifier of the one or more identifiers; 
process the selection of the identifier; and send an indication to the recipient device associated with the identifier, the indication to indicate that a user of the mobile device or the intercom device is attempting to access the space (col. 16, lines 11-23; col. 17, lines 29-35).
Regarding claim 21, the combination of Raduchel and Scoggins fail to disclose the recipient device comprises a smart speaker, the method further comprising: receiving, by a server from the smart speaker, an instruction specifying to unlock another control device; and transmitting, by the server based on the instruction received from the smart speaker, a control signal to the another control device to unlock the another control device.
Liu teaches a system including a smart speaker to receive voice commands from a user and allowing unlocking of a door based on the voice command received (Para. 50).
From the teachings of Liu, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Raduchel and Scoggins to include the recipient device comprises a smart speaker, the method further comprising: receiving, by a server from the smart speaker, an instruction specifying to unlock another control device; and transmitting, by the server based on the instruction received from the smart speaker, a control signal to the another control device to unlock the another control device in order to allow unlocking of a door remotely, thereby improve user convenience.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot as the current rejections include new references not presented before.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/               Primary Examiner, Art Unit 2689